Citation Nr: 1637482	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  10-27 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

2.  Entitlement to service connection for coronary artery disease (CAD) and residuals of a myocardial infarction, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for a skin condition of the legs and feet, to include as due to herbicides and/or asbestos.  

6.  Entitlement to service connection for residuals of a cholecystectomy (gallbladder removal), to include as due to exposure to ionizing radiation and secondary to diabetes mellitus.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from May 1968 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In July 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board previously remanded this matter for additional development in February 2014.  

In a June 2007 written statement, the Veteran asserted that his gallbladder disability is related to radiation exposure and diabetes mellitus.  The claim has been styled to reflect his contention.



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Service Connection for Diabetes Mellitus

The Veteran asserts that diabetes mellitus is related to Agent Orange exposure in service.  The Veteran asserts that he was exposed to Agent Orange in Vietnam and at Lackland Air Force Base, Albrook Air Force Base and Johnston Air Force Base, Johnston Atoll.  

In the February 2014 remand, the Board instructed the AMC/ RO to attempt to verify the Veteran's Agent Orange exposure.  The RO was to determine whether the Veteran had service in Vietnam.  If Vietnam service was not verified, the remand instructed the RO to follow procedures outlined in VBA's Adjudication Manual.  The remand instructed the RO to obtain all records of assignments, whether permanent or temporary duty, travel orders, pay stubs reflecting special pay status, travel vouchers, flight logs, and all temporary duty orders.  

In March 2014, the RO obtained the Veteran's personnel file.  In February 2015, the RO contacted the Air Force Historical Research Agency (AFHRA) to ascertain whether the Veteran was exposed to Agent Orange at Lackland Air Force Base, Albrook Air Force Base, or Johnston Atoll.  In an electronic mail response dated in April 2015, AFHRA advised the RO that there is no evidence of the use of Agent Orange at Lackland Air Force Base, Albrook Air Force Base or the Canal Zone.  The response indicated that Agent Orange was a tactical herbicide and was only used by the U.S. Air Force at Johnston Air Force Base, Johnston Atoll, in April 1972 and was destroyed by burning in September 1977 at sea on board the ship Vulcanus.  It was not used to truck/hand spray for weeds at any U.S. Air Force Base.  The April 2015 email noted that the Veteran would have to prove that he visited Johnston Island Air Force Base between April 1972 and September 1977.  The email noted that the Veteran's unit number would be required to determine when he went to Johnston Atoll.  The Veteran's period of service is outside the time period specified in the April 2015 response.   

In a May 2014 written statement, the Veteran noted that he flew into Southeast Asia when he was stationed with the 33rd Communications Squadron at March Air Force Base, California between July 1969 and July 1970.  Personnel records in evidence reflect that the Veteran served with the 33rd Communications Squadron but do not specifically document missions that were completed by the Veteran's unit.  On remand, the AMC/ RO should make a request to the Air Force Historical Agency and the U.S. Army and Joint Services Records Research Center (JSRRC) for a search of records from the Veteran's assigned unit, to include flight logs, mission reports, or flight manifests, to verify the Veteran's report that he traveled to Vietnam.  

Service Connection for Cholecystectomy

The Veteran claims service connection for cholecystectomy secondary to radiation exposure and/or secondary to diabetes mellitus.  He asserts that he was exposed to ionizing radiation during temporary duty in Argentina. 

In June 2007, the NPRC advised the RO that there are no DD Form 1141 (Record of Exposure to Ionizing Radiation) forms on file for the Veteran.   

Under 38 C.F.R. § 3.309, service connection for certain diseases are presumed in a "radiation-exposed veteran."  The diseases listed in 3.309 do not include cholecystectomy.  Therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309 (d) to not apply to the claim.

Under 38 C.F.R. §  3.311, there are certain development procedures in cases involving listed "radiogenic diseases," as well as for cases involving any other disease if the veteran has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  See 38 C.F.R. § 3.311 (b)(4) (2015).  Cholecystectomy is not among the listed radiogenic diseases, and the Veteran has not cited or submitted any scientific or medical evidence that cholecystectomy is a radiogenic disease (or that they are otherwise related to ionizing radiation exposure).  Therefore, the development procedures set forth in 38 C.F.R. §  3.311 are not applicable to the claim for service connection for cholecystectomy.

The claim for service connection for cholecystectomy is intertwined with the pending claim for service connection for diabetes mellitus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered.

Service Connection for a Skin Condition

The Veteran asserts that a skin condition is related to asbestos exposure in service.  He asserts that he was exposed to asbestos in secure buildings containing classified information and cryptographic keying material.  He asserts that cryptographic materials were insulated with asbestos to protect them from destruction by fire.  See Compensation Claim, December 12, 2006.

The February 2014 remand directed the AMC/ RO to send the Veteran an asbestos exposure questionnaire and to complete the steps of VBA's Adjudication Manual M21-1 for determining whether service connection is warranted based on asbestos exposure.   The Veteran submitted a completed asbestos exposure questionnaire in June 2014. 

A VA examination for skin disabilities was obtained in September 2014.  The examiner diagnosed xerotic eczema.  The examiner opined that there is no evidence that exposure to asbestos or herbicides cause long-term xerotic eczema.  The examiner opined that it is more likely that xerotic eczema is related to diabetes. Therefore, even conceding asbestos exposure in service, the competent medical evidence of record does not link his skin condition to asbestos exposure.  However, the medical evidence of record links his current skin disability to diabetes mellitus.  The Board must therefore defer adjudication of the claim for service connection for a skin disability, pending additional development of the claim for service connection for diabetes mellitus.  Harris, supra.  

Service Connection for Coronary Artery Disease

In the prior remand, the Board directed the AMC/RO to obtain an opinion regarding the etiology of coronary artery disease.  The examiner was asked to provide an opinion as to whether coronary artery disease began during service or is related to any incident of service and specifically to chest pain reported on the December 1971 separation examination.  The remand directed that, if herbicide exposure was verified, the examiner was asked to provide an opinion as to whether coronary artery disease is proximately due to, or aggravated by, diabetes mellitus.  

The Veteran was afforded a VA examination for heart conditions in September 2014.   The examination report listed a diagnosis of coronary artery disease.  The examiner did not provide a medical opinion as to whether coronary artery disease is related to service.  Nor did the examiner address the complaint of chest pain noted on separation in December 1971.  The Board therefore finds that the RO did not comply with the remand directives.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that the requested VA medical opinion must be obtained in compliance with the Board's prior remand. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC and/or the Air Force Historical Research Agency (AFHRA) or other appropriate repository of military records, and request verification of whether the Veteran performed temporary duty, flying into Vietnam during his service with the 33rd Communications Squadron, March Air Force Base between July 1969 and July 1970.  All responses should be documented in the claims file.  The Veteran should be notified of the status of all requests for information.  If the JSSRC and AFHRA determine that there is insufficient information to verify service in Vietnam, a formal finding should be made.

2.  Obtain a VA medical opinion to ascertain the etiology of the Veteran's heart disorder to include coronary artery disease.  The claims file must be made available for the examiner's review, and the review of the file should be noted in the examiner's report.

a)  The examiner must provide an opinion as to whether it is at least as likely as not that a heart condition to include coronary artery disease began during service or is related to any incident of service, specifically as due to chest pain reported on the separation examination in December 1971.

b)  If and only if the examiner finds that a heart condition is not directly due to service and herbicide exposure is not verified, provide an opinion regarding the following:  

i)  Whether it is at least as likely as not (50 percent or greater likelihood) that CAD and residuals of myocardial infarction are proximately due to, or the result of, the Veteran's diabetes mellitus.

ii) Whether it is at least as likely as not that CAD and residuals of myocardial infarction were aggravated beyond their natural progression by diabetes mellitus.  

The examiner should provide a detailed rationale for the opinions.  If the requested opinions cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide the opinions. 

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  The case should then be returned to the Board for appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




